THE THIRTEENTH COURT OF APPEALS

                                    13-20-00068-CR


                                   Tammy Armstrong
                                           v.
                                   The State of Texas


                                   On Appeal from the
                  451st Judicial District Court of Kendall County, Texas
                               Trial Court Cause No. 5988


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

August 20, 2020